October     11, 1974                      .   .


The Honorable    William   T. Keenan                Opinion   No.   H-   419
Executive   Director
Office of tha Govemor’r   Committee                 Re: Validity of Committee
   on Aging                                         meeting under epan Meetings
Box 12786. Capitol Station                          Act, Article 62S2-17, V. T. C. S.
Austin,   Texas   70711

Dear   14r. Keenut:

        You have asked whether the Governor’s    Committee on Aging complied
with the requirements   of the Open Meetinga Law, Art. 6252-17, V. T. C. S.,
under the circumstances     set out below.

         The Committee  on Aging is directed by a nine member    board
appointed by the Governor   with the advice and consent of the Senate,Art.
694k, V. T. C. S., and aa such is a governmental   body within the scope of
the Open Meetings   Law, Art.   6252-17, $1(c), V. T. C.S.

        On December      14, 1973. the Committee       on Aging filed notice with
the Secretary   of State for a Committee       meeting to be held 3 days later,
stating as its subject: “Regular      Meeting.  ” At the meeting on December
17, 1973, the Committee      authorized    the selection   of a staff “grant review
committee”    led by the Committee’s       Executive   Director   and the Board
Chairman    to act at a formal    seesion on the Committee’s        behalf@   encumber
any federal funds which might become available           prior to the year’s    end.
It was further resolved     that a telephone poll would be taken of all members
of the Governor’s    Committee      on Aging for the purpose     of approving    any
grant review committee       actbn.

        The federal Department    of Health,  Education,  and Welfare              notified
the Committee on Aging on December       27, 1973. of the availability             of additional
funds subject to their being obligated by the last day of the month.                 The next




                                        p.   1952
/   -~
     i   The Honorable     William     T.   Keenan        page   2    (H-4191




         day the Executive  Director,  the Chairman   of the Board,   and the grant
         review committee    met and did, in fact, act to encumber    the federal
         monies,  and a telephone poll was subsequently    conducted.    Thir formal
         meeting was without   notice of any kind to the public althou&    one news
         reporter war present.

                  Subrequently at a regular   meeting of the Committee a motion was
         passed to ratify the actions taken by the grant review committee        on the
         preceding   December   28. Although notice was given for this committee
         meeting,   there was no ipecific   indication in the notice that the Board
         would seek to ratify the prior acts of the grant review cornmitt&.         In
         order to cure this defect the Committee        posted notice for another meeting
         which would include consideration      of ratification of the actions of prior
         meetings   which were all identified by date only.      At the meeting a motion
         wan adopted to ratify the a&oar      of the prior meetinga.

                   It is our conclusion     that up:to and including this meeting the actions
         of the Committee       relating   to the tncunibrancs:     of the federal funds did not
         fulfill the rubjeot-matter       notice provision    of $,3(A) (a) of the Open Meetinga
         kW.      Notice that the subject-matter        of a meeting will be ati Commitee’s
         “regular     meeting” or thit the Committee         intends to “ratify acti&    of December
         17, 1973 meeting ” does not appri se the public,           even in general terms,    of
         what is to be discussed,        or ratified.   The expressed      intention of the
         requirement      of s 3A of Art.    6252-17, V. T. C. S., that 72 hour0 notice be
         given of a meeting,       is not only to let the public know of the meeting but
         also to advise of the subject matter.          Subsection    3A(a) provider:

                           Written    notice of the date, hour, place, and rublect
                           of each    meeting held by a governmental    body shall
                           begiven     before the meeting as prescribed   by this
                           section.    (Emphasis   added)

                  Thir   Office   stated    in Attorney     General    Opinion   M-494   (1969) :

                           The notice should specifically   set out any special or
                           unusual matters  to be considered    or any matter in which
                           the public has a particular interest, ae well ae general



1
/ ‘;
                                                     p.    1953

I
The Honorable     William     T. Keenan        page   3   (H-419)




                  statements    concerning      routine   matters.
                                                             Of courre.   an
                  itemized agenda of all matters  to be considered   would
                  be in strict compliance with the mandate of Section 3(A) (a)
                  of the Act.

          Failure    to substantially  comply with the Open Meetings      Law makes
an otherwise      valid action taken at a meeting of a governmental       body voidable.
Tovah Independent School District v. Pccos-Barstow             Independent School District.
466 S.W.2d 377. 380 (Tex. Civ. App.,         San Antonio,    1971, no writ).  Con-
sequently,      action taken by the Commitee      without adequate notice under the
Open Records        Act was voidable.     Even though a governmental     body “may
effectively    ratify what it could theretofore    have lawfully authorized    in the
first piace, ” Faurettv.      King, 470 S. W. td 770, 773 (Tex. Civ. App.,       El
Paso,    1971, no writ).    we are unable to conclude that notice that the Committee
intended to ratify actions taken at prior meetings,         without specifying
nhat action.    would be sufficient notice to the public that the actions of the
Committee      encumbering     federa)  funds would be one subject of the meeting.

        In order to be sure that the prior actions               were properly   ratified,
the Committee   posted a more detailed notice for                its meeting of August 30,
1974.  That notice included an item two stating:

Ratification   of Action    of the grant review       committee      of December     28,1973
encumbering     Federal     Funds, as follows

        Grants    recommended      for approval        subject    to polling   the Board:

                 United Action for the Elderly.   Inc. - Mobile Meals,
                 Austin - $45,265.00.
                 San Antonio Nutritional   Day Care Project    for the
                 Elderly,  San Antonio - $17, 270.
                 City of Abilcne Nutrition  Progrdm    for the -Aging -
                 $182,717. DO.

          Approval  of use of statt. funds as matching            in Senior    Community
SThe Honorable   William      T. Keenan           page 4   (H-419)

                                                                         .



        Thir notice did specify what actions were sought to be taken and
which matter8 were intended~ to be ratified.  Consequently,~  the notice for
the August 30, 1974 meeting was in conformity    with the Open Meeting8
Law.   Aa ouch, the prior actions of the Committee    encumbering  federal
funds, were validated  when ratified on August 30. 1974. Faurett v. King.
aupra.

                                        SUMMARY

                     Notice that a meeting of a governmental      body ir to
                be a regular    meeting br that it ia to ratify action
                taken at another meeting,      without lieting specific
                matter8 to be considered     ia not sufficient notice
                to meet the requirementa      of the Open Meeting6     Law,
                Article   6252-17. V. T. C. S.

                                                          Very   truly   yours.




                                                          Attorney   General      of Texar




c--.
LARfiy   F> YORK     Firat    Asa   etant




3fskx&iL
DAVID M. KENDALL,            Chairman
Opinion Committee

lg




                                            p.    1955